Citation Nr: 0801565	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  05-32 241A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative disc disease of L5-S1.

2.  Entitlement to an initial evaluation in excess of 10 
percent for right S1 radiculopathy, claimed as a right hip 
disorder.

3.  Entitlement to an initial evaluation in excess of 10 
percent for subacromial impingement and rotator cuff 
tendonopathy of the right shoulder.

4.  Entitlement to an initial evaluation in excess of 10 
percent for subacromial impingement and rotator cuff 
tendonopathy of the left shoulder.

5.  Entitlement to an initial compensable evaluation for 
bilateral otitis externa.

6.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative arthrosis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to 
November 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.

The veteran's appeal also initially included the issue of 
entitlement to a higher initial evaluation for post-traumatic 
stress disorder (PTSD), but he withdrew this claim, along 
with his request for an RO hearing, in a October 2005 
statement.

The issue of entitlement to an initial evaluation in excess 
of 10 percent for degenerative arthrosis of the left knee is 
addressed in the REMAND section of this decision and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected degenerative disc disease 
of L5-S1 is productive of flexion limited to 40 degrees 
without pain and no evidence of ankylosis or incapacitating 
episodes requiring bed rest.

2.  The veteran's right hip/S1 radiculopathy disorder is 
productive of flare-ups of pain but not abduction with motion 
lost beyond 10 degrees.

3.  The veteran's subacromial impingement and rotator cuff 
tendonopathy of the right shoulder is not productive of 
motion limited to the shoulder level, even when pain is taken 
into account.

4.  The veteran's subacromial impingement and rotator cuff 
tendonopathy of the left shoulder is not productive of motion 
limited to the shoulder level, even when pain is taken into 
account.

5.  The evidence of record reflects that there are no current 
bilateral otitis externa symptoms.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for degenerative disc disease of L5-S1 have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235-5243 (2007).

2.  The criteria for an initial evaluation in excess of 10 
percent for right S1 radiculopathy, claimed as a right hip 
disorder, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5252 (2007).

3.  The criteria for an initial evaluation in excess of 10 
percent for subacromial impingement and rotator cuff 
tendonopathy of the right shoulder have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5203 (2007).

4.  The criteria for an initial evaluation in excess of 10 
percent for subacromial impingement and rotator cuff 
tendonopathy of the left shoulder have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5203 (2007).

5.  The criteria for an initial compensable evaluation for 
bilateral otitis externa have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 4.1, 4.31, 4.87, Diagnostic Code 6210 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).  Any error in VCAA 
notification should be presumed prejudicial, and VA has the 
burden of rebutting this presumption.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
November 2004.  As this letter was issued prior to the 
appealed rating decision, this case raises no procedural 
concerns in view of the Mayfield line of decisions.  
Moreover, a Statement of the Case was issued in September 
2005, and a further VCAA letter was issued in January 2006, 
following the grants of service connection and initial 
evaluations.  See VAOPGCPREC 
8-2003 (Dec. 22, 2003) (in which the VA General Counsel held 
that a Statement of the Case was required in cases involving 
a "downstream" issue such as an initial evaluation claim 
following a grant of service connection, but 38 U.S.C.A. 
§ 5103(a) did not require separate notice of the information 
and evidence necessary to substantiate the newly raised 
issue).  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In the present 
case, the veteran was notified in the appealed April 2005 
rating decision that he had been assigned various disability 
evaluations as of December 1, 2004, the date following his 
separation from service on November 30, 2004.  An explanation 
for these determinations was provided in that decision, with 
appropriate references to VA examination findings.  The Board 
finds that this action effectively satisfies VA's 
requirements in view of Dingess.

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  

The Board also notes that the veteran has been afforded 
comprehensive VA examinations in conjunction with this appeal 
in November 2004, addressing the disorders at issue.  Also, 
he has not since asserted a worsening of any of his 
disabilities following these examinations, and re-
examinations are thus not deemed "necessary" pursuant to 
38 U.S.C.A. § 5103A(d).  See VAOPGCPREC 11-95 (April 7, 1995) 
(the length of time since the last examination, in and of 
itself, does not warrant a further examination).  

In summary, all relevant facts have been properly developed 
in regard to the veteran's claims, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claims.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, as here, multiple ("staged") ratings 
may be assigned for different periods of time during the 
pendency of the appeal.  See generally Fenderson v. West, 12 
Vet. App. 119 (1999); but see also Hart v. Mansfield, No. 05-
2424 (U.S. Vet. App. Nov. 19, 2007) (regarding staged ratings 
in cases where service connection had previously been 
established).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.

III.  Degenerative disc disease of L5-S1

In the appealed April 2005 rating decision, the RO granted 
service connection for degenerative disc disease of L5-S1 in 
view of in-service treatment, with a 20 percent evaluation 
assigned as of December 2004.  

Given that this claim was received by the RO in September 
2004, only the current provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243, which were revised in two phases 
in 2002 and 2003, are applicable.

In all lumbar spine cases, under the recent code revisions 
(Diagnostic Codes 5235-5242), a 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; a 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent evaluation is in order for forward 
flexion of the thoracolumbar spine of 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine, while a 100 percent 
evaluation contemplates unfavorable ankylosis of the entire 
spine.

Also, under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  
38 C.F.R. § 4.71a (Plate V) indicates that normal range of 
motion of the thoracolumbar spine encompasses flexion to 90 
degrees and extension, bilateral lateral flexion, and 
bilateral rotation to 30 degrees.  The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5243, a 20 percent 
evaluation contemplates intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past twelve 
months.  A 40 percent evaluation is assigned in cases of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past twelve 
months.  A 60 percent evaluation contemplates incapacitating 
episodes having a total duration of at least six weeks during 
the past twelve months.  Associated objective neurological 
abnormalities (e.g., bladder and bowel impairment) are to be 
evaluated separately.  

For purposes of evaluations under Diagnostic Code 5243, an 
"incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id.

During his November 2004 VA spine examination, the veteran 
reported low back pain that did not affect his ability to 
walk.  He described flare-ups with mowing the lawn, with 
incapacitation "for much work in one or two days."  The 
examination revealed lumbar spine flexion to 40 degrees 
without pain and to 55 degrees with pain, extension to 15 
degrees without pain and to 20 degrees with pain, lateral 
flexion to 20 degrees without pain and to 25 degrees with 
pain, and rotation to 20 degrees without pain and to 25 
degrees with pain.  No additional limitation due to pain, 
fatigue, weakness, or lack of endurance was noted.  X-rays 
revealed mild retrolisthesis of L5 on S1 and loss of disc 
height at L5-S1, with small osteophytes at all lumbar levels.

The Board finds these examination results to be fully 
consistent with the assigned 20 percent evaluation.  Even 
with pain fully taken into consideration, there is no 
evidence of forward flexion of the thoracolumbar spine of 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  See DeLuca v. Brown, 8 Vet. App. 202, 
204-07 (1996); 38 C.F.R. §§ 4.40, 4.45.  Rather, pain-free 
flexion was to 40 degrees, with no ankylosis noted.  

There is also no indication of incapacitating episodes having 
a total duration of at least four weeks but less than six 
weeks during the past twelve months.  While the veteran 
reported periods of incapacitation following lawn mowing, he 
did not indicate that he had sought medical help or had been 
prescribed bed rest, as required for further consideration 
under Diagnostic Code 5243.

Finally, the veteran has submitted no evidence showing that 
this disorder has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Overall, the evidence does not support an initial evaluation 
in excess of 20 percent for degenerative disc disease of L5-
S1, and the claim for that benefit must be denied.  38 C.F.R. 
§ 4.7.




IV.  Right S1 radiculopathy, claimed as a right hip disorder

In the appealed April 2005 rating decision, the RO granted 
service connection for right S1 radiculopathy in view of 
right hip symptoms secondary to the service-connected low 
back disorder, with a 10 percent evaluation assigned as of 
December 2004.  

The RO has evaluated this disorder under 38 C.F.R. § 4.71a, 
Diagnostic Code 5253.  Under this section, a 10 percent 
evaluation is warranted for limitation of adduction of the 
thigh, with the inability to cross legs; or limitation of 
rotation, with the inability to toe-out more than 15 degrees 
in the affected leg.  A 20 percent evaluation is assigned for 
limitation of abduction, with motion lost beyond 10 degrees.

During his November 2004 VA orthopedic examination, the 
veteran reported pain and stiffness in his joints, as well as 
tenderness while sitting.  The examination of the right hip 
revealed flexion to 95 degrees, extension to 10 degrees, 
adduction to 10 degrees, abduction to 60 degrees, internal 
rotation to 10 degrees, and external rotation to 60 degrees.  
The examiner found no evidence of additional limitation due 
to pain, fatigue, weakness, or lack of endurance.  It was 
found to be as likely as not that with flare-ups there was 
decreased range of motion, but this was difficult to 
quantify.  X-rays of the right hip were within normal limits.

These results are not consistent with limitation of 
abduction, with motion lost beyond 10 degrees, as would 
warrant an increased evaluation under Diagnostic Code 5253.  
This is particularly so in view of the absence of additional 
limitation due to pain, fatigue, weakness, or lack of 
endurance.  See DeLuca v. Brown, supra.  Moreover, there is 
no evidence of ankylosis of the hip (Diagnostic Code 5250), 
flexion limited to 30 degrees (20 percent under Diagnostic 
Code 5252), flail joint (Diagnostic Code 5254), or malunion 
of the femur with moderate disability (20 percent under 
Diagnostic Code 5255).

Again, as the veteran has submitted no evidence showing that 
his service-connected disorder has markedly interfered with 
his employment status beyond that interference contemplated 
by the assigned evaluation, and as there is also no 
indication that this disorder has necessitated frequent 
periods of hospitalization during the pendency of this 
appeal, the Board is not required to remand this matter for 
the procedural actions concerning extra-schedular evaluations 
outlined in 38 C.F.R. § 3.321(b)(1).

Overall, the evidence does not support an initial evaluation 
in excess of 10 percent for right S1 radiculopathy, claimed 
as a right hip disorder, and the claim for that benefit must 
be denied.  38 C.F.R. § 4.7.

V.  Subacromial impingement and rotator cuff tendonopathy of 
both shoulders

In the appealed April 2005 rating decision, the RO granted 
service connection for subacromial impingement and rotator 
cuff tendonopathy of the right and left shoulders in view of 
in-service treatment, with separate 10 percent evaluations 
assigned as of December 2004 under 38 C.F.R. § 4.71a, 
Diagnostic Code 5203 by analogy.  38 C.F.R. §§ 4.20, 4.27.    

In considering the veteran's claims for higher initial 
evaluations for both shoulder disorders, the Board observes 
that the veteran is right-handed, as indicated in his service 
medical records.  The criteria for a major (dominant) joint 
thus apply for the right shoulder, whereas the criteria for a 
minor (non-dominant) joint apply for the left shoulder.  See 
38 C.F.R. § 4.68.

The Board has thus first considered the major joint criteria.  
Under 38 C.F.R. § 4.71a, Diagnostic Code 5200, for a major 
joint, a 30 percent evaluation is assigned for favorable 
ankylosis of scapulohumeral articulation, with abduction to 
60 degrees and the ability to reach the mouth and head.  A 40 
percent evaluation is warranted in cases of intermediate 
ankylosis of scapulohumeral articulation, between favorable 
and unfavorable.  A 50 percent evaluation is in order in 
cases of unfavorable ankylosis of scapulohumeral 
articulation, with abduction limited to 25 degrees from the 
side.

Under Diagnostic Code 5201, for a major joint, a 20 percent 
evaluation is warranted for limitation of motion of the arm 
at the shoulder level.  A 30 percent evaluation is in order 
for limitation of motion of the arm midway between the side 
and shoulder level.  A 40 percent evaluation contemplates 
limitation of motion of the arm to 25 degrees from the side.

Diagnostic Code 5202 concerns other impairment of the 
humerus.  For a major joint, a 20 percent evaluation is 
assigned in cases of malunion with moderate deformity; or 
recurrent dislocation of the humerus at the scapulohumeral 
joint, with infrequent episodes and guarding of movement only 
at the shoulder level.  A 30 percent evaluation is warranted 
in cases of malunion with marked deformity; or recurrent 
dislocation of the humerus at the scapulohumeral joint, with 
frequent episodes and guarding of all arm movements.  A 50 
percent evaluation is assigned in cases of fibrous union of 
the humerus.  A 60 percent evaluation contemplates nonunion 
of the humerus (false flail joint).  An 80 percent evaluation 
is warranted for loss of the head of the humerus (flail 
shoulder).

Diagnostic Code 5203 contemplates impairment of the clavicle 
or scapula.  For a major joint, a 10 percent evaluation is 
assigned in cases of malunion or nonunion without loose 
movement.  A 20 percent evaluation contemplates dislocation 
or nonunion with loose movement.  Alternatively, the 
disability may be rated on impairment of function of a 
contiguous joint.

Separate criteria are assigned for minor joints.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5200, a 20 percent 
evaluation is assigned for favorable ankylosis of 
scapulohumeral articulation of a minor joint, with abduction 
to 60 degrees and the ability to reach the mouth and head.  A 
30 percent evaluation is warranted in cases of intermediate 
ankylosis of scapulohumeral articulation, between favorable 
and unfavorable.  A 40 percent evaluation is in order in 
cases of unfavorable ankylosis of scapulohumeral 
articulation, with abduction limited to 25 degrees from the 
side.

Under Diagnostic Code 5201, a 20 percent evaluation is 
warranted for limitation of motion of the arm at the shoulder 
level, or midway between the side and shoulder level in minor 
joint cases.  A 30 percent evaluation contemplates limitation 
of motion of the arm to 25 degrees from the side.

Diagnostic Code 5202 concerns other impairment of the 
humerus.  A 20 percent evaluation is assigned in minor joint 
cases of malunion with either moderate or marked deformity; 
or recurrent dislocation of the humerus at the scapulohumeral 
joint, with either infrequent episodes and guarding of 
movement only at the shoulder level, or frequent episodes and 
guarding of all arm movements.  A 40 percent evaluation is 
assigned in cases of fibrous union of the humerus.  A 50 
percent evaluation contemplates nonunion of the humerus 
(false flail joint).  An 70 percent evaluation is warranted 
for loss of the head of the humerus (flail shoulder).

Diagnostic Code 5203 contemplates impairment of the clavicle 
or scapula.  A 10 percent evaluation is assigned in minor 
joint cases of malunion or nonunion without loose movement.  
A 20 percent evaluation contemplates dislocation or nonunion 
with loose movement.  Alternatively, the disability may be 
rated on impairment of function of a contiguous joint.

During his November 2004 VA orthopedic examination, the 
veteran reported pain and stiffness in his joints.  The 
examination revealed similar findings for both shoulder 
joints, albeit with impingement signs greater on the left.  
There was 5/5 rotator strength, forward elevation abduction 
from zero to 165 degrees, and internal and external rotation 
to 60 degrees.  The examiner found no evidence of additional 
limitation due to pain, fatigue, weakness, or lack of 
endurance.  It was found to be as likely as not that with 
flare-ups there was decreased range of motion, estimated at 
10 percent for both shoulders.  X-rays revealed some mild 
degenerative changes of the left shoulder band a normal right 
shoulder.

For both shoulders, there has been no evidence of ankylosis, 
thus precluding further consideration under Diagnostic Code 
5200.  The veteran also has motion well over the shoulder 
level - to 165 degrees - with no additional limitation due to 
pain, fatigue, weakness, or lack of endurance and 
insufficient reduction of motion (10 percent) to render this 
disorder commensurate to limitation of motion at the shoulder 
level and warrant a higher evaluation under Diagnostic Code 
5201.  See DeLuca v. Brown, supra.  There is also no 
indication of malunion or nonunion of the humerus or of the 
clavicle or scapula, as would warrant consideration under 
Diagnostic Codes 5202 and 5203.  

Again, as the veteran has submitted no evidence showing that 
his service-connected shoulder disorders have markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluations, and as 
there is also no indication that these disorders has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal, the Board is not required to remand 
this matter for the procedural actions concerning extra-
schedular evaluations outlined in 38 C.F.R. § 3.321(b)(1).

Overall, the evidence does not support initial evaluations in 
excess of 10 percent for subacromial impingement and rotator 
cuff tendonopathy of both shoulders, and the claims for those 
benefits must be denied.  38 C.F.R. § 4.7.

VI.  Bilateral otitis externa

In the appealed April 2005 rating decision, the RO granted 
service connection for bilateral otitis externa in view of 
treatment for this disorder in service, with a zero percent 
evaluation assigned as of December 2004.  

The zero percent evaluation has been assigned under 38 C.F.R. 
§ 4.87, Diagnostic Code 6210, in view of 38 C.F.R. § 4.31.  
Under Diagnostic Code 6210, a 10 percent evaluation is 
assigned for chronic otitis externa with swelling, dry and 
scaly or serous discharge, and itching requiring frequent and 
prolonged treatment.  

The Board has reviewed the report of the veteran's November 
2004 ear disease examination and finds that there exists no 
basis for a compensable evaluation.  The examination revealed 
the external ear auricles and canals to be normal, with "no 
evidence of otitis externa now."  The examiner rendered 
impressions of chronic episodes of otitis externa since 1977, 
by history; and no current evidence of otitis externa.  In 
short, this disorder is essentially asymptomatic.

Again, as the veteran has submitted no evidence showing that 
his service-connected  bilateral otitis externa has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and as 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal, the Board is not required to remand 
this matter for the procedural actions concerning extra-
schedular evaluations outlined in 38 C.F.R. § 3.321(b)(1).

As noted above, in every instance where the rating schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.  Given the total absence of otitis externa 
symptomatology at the present time, the criteria for an 
initial compensable evaluation for bilateral otitis externa 
have not been met, and the claim for that benefit must be 
denied.  Id.


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for degenerative disc disease of L5-S1 is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for right S1 radiculopathy, claimed as a right hip disorder, 
is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for subacromial impingement and rotator cuff tendonopathy of 
the right shoulder is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for subacromial impingement and rotator cuff tendonopathy of 
the left shoulder is denied.

Entitlement to an initial compensable evaluation for 
bilateral otitis externa is denied.


REMAND

Several precedent opinions of the VA Office of General 
Counsel provide bases for the assignment of separate knee 
evaluations in cases of both arthritis and instability of a 
knee.  See VAOPGCPREC 23-97 (July 1, 1997); see also 
VAOPGCPREC 9-98 (August 14, 1998). 

At present, however, the evidence of record is not conclusive 
as to the question of arthritis and instability of the left 
knee.  The RO has evaluated the veteran's service-connected 
left knee disorder under 38 C.F.R. § 4.71a, Diagnostic Code 
5010 (traumatic arthritis), but it is not manifestly clear 
that an arthritis diagnosis is appropriate.  Notably, a July 
1999 service medical record contains an assessment of mild 
degenerative joint disease of the left knee, but x-ray 
findings were noted to show only good joint space.  An August 
2004 in-service MRI did reveal "[p]robable" early 
degenerative changes of the medial compartment of the knee.  
Similarly, the veteran's November 2004 VA orthopedic 
examination report contains a diagnosis of a left anterior 
cruciate ligament deficient knee, now repaired surgically 
with early degenerative arthrosis.  However, while 
accompanying x-rays revealed some ill-defined densities in 
the distal femur which could be related to the soft tissues, 
joint spaces were well maintained.  Of concern to the Board 
is the notation that "[a] slightly oblique view could be of 
assistance here" (only two views of the knee were 
submitted), and no assessment was provided in the x-ray 
report.  

The Board also seeks greater clarity as to the presence and 
extent of any current instability of the knee.  The November 
2004 VA orthopedic examination report contains a notation of 
1+ anterior drawer and a positive external rotation stress 
test, but with otherwise stable ligaments in mediolateral 
varus and valgus stress testing and posterior drawer testing.  

Accordingly, this case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination, with an appropriate 
examiner, to determine the symptoms and 
severity of his service-connected left 
knee disorder.  The veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  These 
should include comprehensive left knee x-
rays and range of motion studies, with 
commentary as to the presence and extent 
of any painful motion, functional loss 
due to pain, fatigability, and additional 
disability during flare-ups.  The 
examiner should specifically address the 
following questions: 1) is there 
instability of the left knee, and if so 
to what extent; and 2) do the x-rays 
confirm arthritis of the left knee?  If 
either question is answered in the 
negative, the examiner should explain the 
basis for such conclusion.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  After completion of the above 
development, the veteran's claim for an 
initial evaluation in excess of 10 
percent for degenerative arthrosis of the 
left knee should be readjudicated, with 
consideration of the question of whether 
separate evaluations are warranted for 
instability and arthritis.  If the 
determination remains less than fully 
favorable to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


